Blackford, J.
This is a bill in chancery, filed to obtain-a decree for correcting a certain mistake in the proceedings of a cause on petition for partition of certain real estate. The 'mistake is alleged to consist in describing the land in the notice, petition, order of Court for the sale, and the commissioners report of the sale, as being in section twenty-eight, &o., instead of describing it as being in section twenty-three, &o.
Demurrer to the bill; demurrer overruled; and a decree for the colnplainants.
We think this decree is erroneous. ■ No authority is cited,, and we know of none, that shows a Court of chancery to have jurisdiction in a case like that described in the bill.
Per Curiam.—The decree is reversed with costs. Cause remanded, &c.